Citation Nr: 0002553	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  00-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 20 percent disabling.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Pittsburgh, PA, 
that denied the veteran's claim for a rating in excess of 20 
percent for service-connected essential hypertension.


REMAND

In the veteran's substantive appeal, dated in January 2000, 
of the RO's denial of a rating in excess of 20 percent for 
service-connected essential hypertension, the veteran 
requested to appear at the RO before a member of the Board.  
Although the RO sent the veteran a letter in January 2000 
informing him that he would be notified of the time and place 
of a hearing as soon as a date became available, it appears 
that the case was forwarded to the Board before a hearing was 
scheduled.  

Pursuant to 38 C.F.R. § 20.700 (1999), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7101 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, the veteran must be provided an opportunity 
to attend a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a hearing before a traveling 
member of the Board.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



